Citation Nr: 0947997	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-16 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare 
System


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
of the cost of unauthorized medical treatment provided to the 
Veteran at Northridge Hospital Medical Center from February 7 
to February 8, 2006.


REPRESENTATION

Appellant represented by:	Tracie Groh, Law Offices of 
Stephenson, Acquisto & Coleman


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to the limited record on appeal provided by the 
Greater Los Angeles Healthcare System, the Veteran served for 
approximately four years in the United States Air Force.  The 
appellant in this case is the medical facility which provided 
treatment to the Veteran from February 7 to February 8, 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 determination of the Department of Veterans 
Affairs (VA) Greater Los Angeles Healthcare System (or the 
Agency of Original Jurisdiction (AOJ)), which denied payment 
for unauthorized medical treatment provided to the Veteran at 
Northridge Hospital from February 8 to 9, 2006.

In September 2009, the appellant's representative provided 
argument at a Board hearing held at the RO.  


REMAND

The appellant seeks payment by VA for medical treatment 
provided to the Veteran at Northridge Hospital Medical Center 
from February 7 to February 8, 2006.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  In this case, the 
record on appeal contains no evidence, nor does the appellant 
contend, that prior authorization for payment of the medical 
services provided to the Veteran was obtained.  38 U.S.C.A. § 
1703 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 17.53, 
17.54 (2009).  Thus, the issue on appeal must be decided in 
light of the requirements for reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA.  

In that regard, unauthorized medical expenses may be paid or 
reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 
(West 2002 & Supp. 2009).  During the course of this appeal, 
these statutes were amended, essentially mandating 
reimbursement for eligible claimants who meet applicable 
criteria and expanding the definition of emergency treatment.  
See Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The 
appellant is entitled to application of the most favorable 
version of the applicable criteria, subject to effective date 
limitations.

As best the Board can discern from the limited record 
provided by the Greater Los Angeles Healthcare System, the 
Veteran has no service-connected disabilities.  Indeed, the 
appellant has not contended otherwise.  Section 1728 
authorizes VA payment or reimbursement for emergency 
treatment provided to a limited group of veterans, 
essentially those who receive emergency treatment for a 
service-connected disability.  Absent any indication that the 
veteran has service-connected disabilities, the appellant is 
not eligible for payment under 38 U.S.C.A. § 1728.

Alternatively, payment or reimbursement for emergency 
services may be made under 38 U.S.C. § 1725 if all of the 
following conditions are met:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002 (2009).  

In this case, the available record on appeal shows that at 
22:19 on February 6, 2006, emergency medical personnel were 
dispatched to the Veteran's home.  He reported that he had 
been treated for a nose bleed the previous day and that his 
nose had begun to bleed again.  He also reported abdominal 
pains, black tarry diarrhea, and coffee ground emesis.  The 
Veteran was also noted to have postural dizziness.  The 
assessment was GI bleed and nose bleed.  The level of 
severity was noted to be moderate.  The Veteran was 
transported to Northridge Hospital by ambulance.

Triage notes show that at 23:05, upon his arrival at 
Northridge Hospital, the Veteran reported that he had been 
treated at the facility the previous day for a nose bleed and 
was sent home.  He indicated that he had since developed 
another nose bleed, as well as lightheadedness, black tarry 
diarrhea, and coffee ground emesis.  The Veteran was admitted 
to Northridge Hospital at 00:15 on February 7, 2006.  The 
diagnoses on admission were possible gastrointestinal bleed, 
nose bleed, alcohol abuse, and anemia.  After a period of 
observation and treatment, the Veteran was discharged the 
following day, February 8, 2006, and counseled to stop 
drinking for the sake of his platelet function and improved 
coagulation.  The diagnoses on discharge were severe 
epistaxis, melena secondary to swallowed blood, alcohol 
abuse, and anemia.  The appellant was advised that he needed 
to seek follow up treatment with VA.  

In March 2006, Northridge Hospital submitted a claim for 
payment of the cost of the medical treatment provided to the 
Veteran from February 7 to February 8, 2006.

In June 2006, Greater Los Angeles Healthcare System 
apparently conducted a "clinical review" of the claim and 
concluded that the care provided to the Veteran at Northridge 
Hospital was not emergent in nature.  The individual who 
provided this opinion, whose qualifications are unclear, 
concluded that because the Veteran had been seen the day 
prior to admission for a nose bleed, he could have sought 
care at VA.  See document entitled "Non-VA Millinium [sic] 
Bill" and dated June 13, 2006.  

The appellant appealed the determination, arguing that the 
Veteran had been diagnosed as having a possible 
gastrointestinal bleed, a condition which required fluid 
resuscitation in order to stabilize the appellant prior to 
diagnosing the etiology of the bleed.  The appellant further 
noted that the Veteran was noted to have been dizzy and 
hypotensive at the time of admission, with systolic pressures 
in the 90's range and diastolic pressures in the low 50's.  
For these reasons, appellant argued that the Veteran's 
medical situation was emergent in nature, requiring the 
period of hospitalization from February 7 to 8, 2006.  

After reviewing the record provided by the Greater Los 
Angeles Healthcare System, the Board finds that additional 
evidentiary development is necessary prior to further 
appellant consideration.  

First, the appellant has not yet been provided appropriate 
notification as to the information and evidence needed to 
substantiate the claim.  This should be accomplished on 
remand.  

The Board further finds that there is insufficient evidence 
of record to determine whether all the conditions set out in 
38 C.F.R. § 17.1002 are satisfied.  In this regard, the Board 
notes that there is no information regarding whether a VA 
facility was available to treat the Veteran on February 7 and 
8, 2006.  Similarly, there is no indication from the Greater 
Los Angeles Heath Care System regarding whether the Veteran 
was enrolled in the VA medical treatment system at the time 
of the treatment in question or whether he received medical 
services within the 24 month period preceding such treatment.  
Therefore, the appeal must be remanded for additional 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant 
with appropriate notice of the 
information and evidence needed to 
substantiate a claim for payment of 
unauthorized medical expenses under 38 
U.S.C.A. § 1725, as amended, including 
what part of that evidence the appellant 
is to provide and what part VA will seek 
to obtain.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

2.  The AOJ should obtain and associate 
with the record on appeal additional 
evidence needed to adjudicate the claim 
for payment under 38 U.S.C.A. § 1725, to 
include obtaining information regarding 
whether a VA medical facility was 
available on February 7 and 8, 2006; 
whether the Veteran was enrolled in a VA 
medical treatment program at the time he 
was treated at Northridge Hospital; and 
whether he had received treatment during 
the 24 months preceding such treatment.  

3.  After completing any additional 
development deemed appropriate, the AOJ 
should readjudicate the claim, 
considering all the evidence of record.  
If the claim remains denied, the 
appellant should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond.  In the 
Supplemental Statement of the Case, the 
AOJ should specifically document its 
consideration of the amended version of 
section 1725, as well as its 
applicability to the appellant's claim.  

The case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


